OFFICE OF THE                       OF




FIonoreb2.eKarl Ceyton
County Attommy
mwaon county
Lameea, T6xae




the opinfon of this dope




                              ata marrtage.
                     opinion that they may e~~loy the
                     e death of the janitor'swife 11evbr-
                     uhip of niaoe and nephew @kndthe
                     rustee will be the gxsat ~n01o of
                    bhilUren will not preolude the btr-

          9. Kay (Lrcrhoal bo6Lsdbuy gaaol%ne anb oil
     on the oantraot basis, eto. far the use of tha
     Sobool from a blood oowin of one of the xembem
     of the sohool bard.
Honorable Karl Cayton, Page 8


     the man to any position, but merely purohaae from
     him.
          "3. X89 the eohool board, give printing work
     to the brother of one of ths members of the aohool
     board.

              Vhutm   explanatiorl
                                 and situation   as in l?o. 2.”
              Artlale 452 or the Penal Code reads CM follarsr
         "Ho ofricer of this State or any otfioer of any
    dletrlot, oounty, city, preolnot, school dietriot,
    OT other muniolpal subdirlalonof thie Bets,   or en9
    oiiloer or member of any State, dletrlot, County, city,
    sohool dletriot or other munlolpal board, or Judge ot
    my Oourt, areated by or under authority of en9 gen-
    am1 br spaoiel law of thir State, or an9 ~mekberot
    the Lqlslaturs, shall appoint, or vote for, or oon-
    firm, the appointmentto an9 ofiios, position olark-
    #hip, aarploylaent
                     or duty, of any person related within
    the reoormldegree by affinity or wltbln the third
    degree of oonaangulnitpto the permon 80 appointing
    OF so toting, or to any othbr member of any euoh
    board, the Lagi8kture. or oourt of rbloh auah per-
    son 80 appointing or voting ma9 be a nmuber, when the
    salary, tosa, or aompensetlonof mob appointee $8 to
    be paid for, dl*eotly or indlrootly,out of or rrom
    pub110 fund8 or fees of oSfloe of any kind or oharaa-
    ter whetaoever.*
          3t itsolear, from reading the above ertiole, that a
janitor may not be amp~oped by en lndepsndentsohool dlatrfot
If he ie related to B memberof the aohool board within the
reoond degree of efrinity or the third degree by oonaanguinity.
          'Phemethod of ccmputing the degree of oonsangulnity
is eet out In the case of Tyler Tap Railroad Comp~~9 and Douglass
va. Ovsrton 1 Tax. Ct. or App., page e68, Se@. 635, wherein
the OOurt s&at@48
          "3~ oomputing the degree of lineal cronsen-
     guinity existing between two persona, every gensra-
     tlon ie the direct aour of'relatlonahipbetween the
     two parties makes a degree, and the rule ie the snme
     by the civil and oommon law. The mode of oomputlng
Eonorabls Karl Cuyton, Pa&o 5


     degrees or collateraloonsuzgtinltyst the oomwn
     ana by th* canon leu 15 to dlsaovsr the oomaen
     ancestor, to beein with hlm to reekon Ucwnwartla,
     and the degree the two persons, or the nere rem&e
     of them, iiiajstant from the anoeoton, is the degree
     of kindred   sM@fetlng betueen thu. for IndaAoo,
     two broth-.r6  Ij~+e
                        relate6 to cash other in tke Urrt
     degree  beoauee from the father each one of thea
     is one degree. irzl  uncle Mb Pophew are related
     to eaoh other in the seaond dogree, boeawo the
     nephew la two degree8 dietant   rrom the eeumon us-
     oentor, and the uncle is extsnbed to the remote&
     degree of collateralrelatlorrship.*
          Degrsoe of affinity me oomputedin th a lmo 'qmner
as those of oonseAgulnity. That is to say, the relrti ~of
the wife ltande at the rame degree at lSflnity te t&s h
                                                      3   uld
a8 they are related to the wife of oonrangulhity.  Kelly vs.
X0019, UX Ark. 667, 66 Am. Dac. a@@; a Cd. s7ey a 0.J. Sewa-
~UIB,ova.
          9ollowlog the rule la laid davn in the Tyler Tep
Ballroad Company and Douglaas oaee, rupra, the fwt6a60a rife
of the man whoa8 amployaent aE jeaitor lr enticipabe&, aid
the member of the aohool bosrd, bslA6 nieor and u~ole, wore
nlated by oonsangPin1tyin the eeeoA6 degree. 3~ the oewe
of Kelly VS. Besly, supra,   alted   with approval by the Court
of Criminal AppsGs of Tsxam in the ease of Strin(iellow~8.
State, 61 S.W. 719, It is held that by merrtage the xrm plaom
hlm5alf in the same dagree,ot preptaquftyto al& the relatirer
of his wife, alther by affinity or oonra~$uimtiy,  as rho actually
stands towards them. This being true, the huaban&, during t&e
litetlmo of the wife, was related to the mamDsr oi the lehool
board by arflnity in the seooti dogme. Doer this relstion-
ship axiot after the death of the wife? Thl5 puemtion 18
anewered by the Court of Civil Appua~s in th* 0880 of Lewfe,
Asea3ror, 5t al ve. O’Eair, 130 SW and 399, ao folh~wer
          *Death of the spouee t%XWiiAattM the relation-
     ship by affinity! II, however tha maEbSaQfbha8
     rerulted in ierue uho are rtlil living; the rati-
     tlonsfilpbj’arilnlty contlnues.n Also eee P C.J.
     879i Strln@d.low vs. State, 6J.sv1919; Page v6.
     State, 22 Tzras hpp. 831.
Honorable Karl Cayton, Pm@   4


          Thl;:will a&vise you that your tir8t queetion ir
answered in the negative.
           Rith reference to your scorn& and third que8tlon8,
it UQ~ olearly the intention of thatk3islature in ennot-
Article &V!, supra, to prohibit the employmentof perrona re-
lated within tho prohibiteddegree, froicrentlering  por8enal
sonice whloh senloe8 were to be paid for, direotlr or in-
directly, from publio funds.   The servloer to be reatIere6irr
eaop of the lnetanceereferred to in your second and third
quefstione are not personal servloe8,but atiegood8 or merslma-
diet8to be delivered in co~~plianoe with a oontraet to be enter-
d into b&n-en th? sohool board and the ra8peatlveindividuals
e8 lmiependentoontrectorn. The oontraotor8are net under the
parsonal auper~lslon or the ummbers of the board, and the bear4
is not interartedin how the obligatlan   orsated by the oontradt
is aimbarged, but are only lntareatadln the rem108 obtainok
          Nor do we believe the oontraat rererred to in hour
letter, is atreated by Artlale 303 of the Penal Oode, a8 the
oontraot rererml to In that artlole are oontraot8 in tilah
the county or city orrlosr ha6 a protlnlaryintoro8t,and h88
nothing,v?hataaeverto do with the so-called 9Iepotlu* law,
             E+Wore, it 18 the oglnloa of.tlpio
                                              departmentthat
your sroond &xl third questtons should be answered ln the
arrirmatlre.
         Trusting that the above 8atlsfectoTllyumfer8 your
question,we remain

                                      Very   truly   your8

                                 #i'TORliEY
                                         OEB?ERALOB TXAS
                                 BY
                                      r#26LA&
                                         .
                                              D. Burla Dad88
                                                      Ati8i8tWLt




                                                                        APPROVE
                                                                        OPINDN
                                                                       COMMIR’E


                                                                       B4!E!
                                                                   c